Citation Nr: 0519520	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-16 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
club feet.  


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1968 until July 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND



It is noted that the veteran expressed a desire for a 
videoconference hearing per his September 2002 substantive 
appeal.  Such a hearing was scheduled.  However, in 
correspondence dated in July 2005, the veteran indicated that 
he wished to cancel his videoconference hearing.  Instead, he 
wished to appear personally before a Veterans Law Judge 
sitting at the RO.  The veteran must be afforded the 
opportunity for a Travel Board hearing prior to appellate 
consideration by the Board.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  While the claims folder contains 
a July 2004 VCAA notice letter, such communication does not 
inform the veteran of the criteria for reopening a previously 
denied claim.  Further, while the letter references arthritis 
of the ankles, it does not address the bilateral club feet 
claim presently on appeal.  As such, additional notice is 
necessary in order to satisfy the VCAA and Quartuccio.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter as to 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
bilateral club feet, which satisfies all 
VCAA notice obligations in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002), 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him of which information 
and evidence, if any, that he is to 
provide and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The veteran should 
also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  

2.  Upon completion of the above, if 
additional evidence is received, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

3.  The veteran should be scheduled for 
an in-person hearing before a Veteran's 
Law Judge at a Travel Board hearing at 
the Cleveland, Ohio RO.  The veteran 
should be apprised of the next available 
date for such a hearing.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



